                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Fred L Nance Jr
                                     Plaintiff,
v.                                                       Case No.: 1:20−cv−06316
                                                         Honorable Jorge L. Alonso
Department of Justice, et al.
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, February 17, 2021:


        MINUTE entry before the Honorable Jorge L. Alonso: Telephonic motion hearing
held. For the reasons stated on the record, Plaintiff's motion under rule 26 and 56(d) [43]
is denied. Plaintiff shall respond to Defendants' combined motion to dismiss Plaintiff's
complaint and motion for a more definite statement pursuant to federal rules of civil
procedure 12(b)(6) and 12(e) [40] by 3/19/21; Defendants' shall reply by 3/31/21. The
previously set briefing schedule on Defendant U.S. Department of Justice's motion to
dismiss or for summary judgment [31] remains set. Notice mailed by Judge's staff (lf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
